Citation Nr: 0301015	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic venous 
insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 
1945.

This appeal arose from a January 1998 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for venous insufficiency.  This case 
was subsequently remanded in July 1999 by the Board of 
Veterans Appeals (Board) for further evidentiary 
development.  In May and September 2002, the veteran was 
provided with supplemental statements of the case (SSOC) 
which explained the reasons for the continued denial of 
his claim.  This case is once again before the Board for 
appellate consideration.


FINDING OF FACT

The veteran has not been shown to suffer from chronic 
venous insufficiency which can be related to his period of 
service.


CONCLUSION OF LAW

Chronic venous insufficiency was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that service connection should be 
awarded to his diagnosed venous insufficiency, manifested 
by bilateral varicose veins.  He stated that he has 
suffered from this disorder ever since injuring his legs 
in an explosion aboard ship in 1944.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records included a negative 
entrance examination performed in May 1944.  In February 
1945, he slipped and fell, injuring his groin; he was 
subsequently surgically treated for a left varicocele.  
However, there was no mention in the service medical 
records of either a shipboard explosion or of complaints 
of or treatment for varicose veins.

In January 1947, the veteran was hospitalized at a VA 
facility.  He referred to pain and aching in the legs if 
he stood for too long.  Mild bilateral varicosities were 
present.  However, the February 1947 VA examination 
indicated that there were no  varicose veins present.  VA 
examinations conducted in January 1950, January 1952 and 
January 1954 made no reference to any complaints of 
varicose veins and none were objectively reported.

The veteran then submitted correspondence from J.A.R., 
M.D. in June 1997 which noted that the veteran had first 
been seen in July 1996, at which time he was treated for 
two non-healing ulcers of the right lower extremity.  The 
veteran provided a history of an injury to the legs in the 
1940's when he was involved in a shipboard explosion.  The 
impression was chronic venous insufficiency with venous 
stasis ulcerations.  The physician then stated that "[i]t 
is my impression that injuries received by [the veteran] 
in 1944 could have been the initiating factor in his 
problems with chronic venous insufficiency."  On February 
27, 1998, this physician submitted additional 
correspondence which reiterated this opinion.

The veteran was afforded a VA examination in September 
1999.  He stated that ill-fitting shoes and injuries 
sustained during an explosion in 1944 had caused his 
venous insufficiency.  Numerous varicosities were noted in 
both lower extremities, with the right worse than the 
left.  The diagnosis was venous insufficiency, secondary 
to varicose veins, bilateral, right worse than the left.  
The examiner believed that the etiology of this condition 
was prolonged standing.  Varicose veins had first been 
noted in January 1947.  The examiner stated that this 
condition had been present since active military service.

The veteran was re-examined by VA in June 2000.  He again 
stated that he had been injured in a shipboard explosion 
in 1944, which had thrown him through a hatch.  He was 
diagnosed with bilateral venous insufficiency, right 
greater than the left.  The examiner noted that the 
reasons for venous insufficiency included pregnancy, 
obesity and prolonged standing.  It was noted that the 
veteran had a long history of prolonged standing after 
service (he had worked as a broker in a grocery store and 
was currently working as a chemical salesman).  However, 
he had not given a history of prolonged standing during 
service.  Varicose veins were first noted one and one-half 
years following his discharge from service.  

In May 2002, the veteran submitted a statement from 
P.M.D., M.D.  This physician noted that he had been 
treating the veteran for the past four years.  The veteran 
again reported that he had injured his legs in an 
explosion aboard a ship in 1944; he also told this 
physician that this had caused problems, to include pain 
and discoloration.  The physician could not say for 
certain that the explosion had caused his current 
problems, although it was deemed to be possible from a 
pathophysiological standpoint.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103A and 5107 (West Supp. 2002) (VCAA) 
was signed into law.  This law established new duties for 
VA whenever a veteran files a claim for benefits.  After a 
careful review of the evidence of record, it is determined 
that the veteran has been informed of the evidence and 
information necessary to substantiate his claim.  He has 
also been informed of what information and evidence would 
be obtained by VA and what information and evidence he 
needed to provide in support of his claim.

The veteran was provided a statement of the case (SOC) in 
March 1998, which informed him of the laws and regulations 
used in deciding his claim; it also included an 
explanation as to why the evidence of record had not 
established entitlement to the benefit sought.  He was 
also told how he could submit additional evidence in 
support of his claim.  In July 1999, this claim was 
remanded by the Board for further evidentiary development.  
This remand also informed the veteran of what evidence and 
information was needed to substantiate his claim, namely a 
VA examination, one of which was conducted in September 
1999 and the other in June 2000.  He was then sent a 
supplemental statement of the case in May 2002, which 
again explained why the evidence of record had not 
established entitlement to the benefit sought.  This SSOC 
also informed the veteran of the provisions of the VCAA, 
and informed him of what information he could provide to 
establish his claim and explained how to submit this 
evidence.  He was also told what the evidence had to show 
in order to establish entitlement to his claim.  The 
veteran subsequently submitted further evidence; in 
September 2002, he was provided another SSOC, which again 
explained why that evidence did not establish entitlement 
to service connection.  The case was then returned to the 
Board and the veteran was sent a letter in December 2002 
which informed him that he could submit additional 
evidence in support of his claim.  

Thus, through a series of letters, SOC and SSOCs, the RO 
has informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with VA examinations and notified him 
of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claim.  For these reasons, further 
development is not needed to meet the requirements of 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

After a careful review of the evidence of record, it is 
found that entitlement to service connection for venous 
insufficiency is not warranted.  Initially, it is noted 
that there is no indication in the service medical records 
that the veteran ever complained of or was treated for 
venous insufficiency secondary to varicose veins in 
service.  The records make no mention whatsoever to 
varicose veins.  The first notation of this condition was 
made during a January 1947 period of VA hospitalization, 
some one and one-half years following his discharge.  The 
veteran has asserted that his venous insufficiency was 
caused by injuries to the legs sustained in 1944 during an 
onboard explosion.  He has also presented opinions from 
private physicians that suggested a possible link between 
such injuries and his current problems.  However, a review 
of the objective records show no evidence of any such 
inservice explosion; nor do the service medical records 
make any mention of the veteran sustaining injuries to the 
legs following an explosion.  Therefore, it would appear 
that the opinions of the private physicians are based upon 
history as solely provided by the veteran and not upon a 
review of the evidence of record.  As a consequence, they 
must be afforded little, if any, probative weight.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."]  On the contrary, the VA examinations 
conducted in September 1999 and June 2000, both of which 
reviewed the record, indicated that the most likely 
etiologies of varicose veins were pregnancy, obesity and 
prolonged standing.  While the veteran had not reported 
any history of prolonged standing during service, he had 
indicated that his post-service life had involved such 
standing (working in a grocery and as a chemical 
salesman).  Based upon the evidence, the examiners 
concluded that the veteran's varicose veins and venous 
insufficiency were not related to his period of service, 
but had begun after his discharge and were related to 
prolonged standing.  The Board acknowledges the veteran's 
opinion that an inservice explosion caused his current 
problems; however, as a layperson, he is not competent to 
render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for chronic venous insufficiency.


ORDER

Service connection for chronic venous insufficiency is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

